

113 HR 3708 IH: General Aviation Pilot Protection Act of 2013
U.S. House of Representatives
2013-12-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I113th CONGRESS1st SessionH. R. 3708IN THE HOUSE OF REPRESENTATIVESDecember 11, 2013Mr. Rokita (for himself, Mr. Graves of Missouri, Mr. Flores, Mr. Peterson, Mr. Hanna, and Mr. Pompeo) introduced the following bill; which was referred to the Committee on Transportation and InfrastructureA BILLTo direct the Administrator of the Federal Aviation Administration to issue or revise regulations with respect to the medical certification of certain small aircraft pilots, and for other purposes.1.Short titleThis Act may be cited as the General Aviation Pilot Protection Act of 2013.2.Medical certification of certain small aircraft pilots(a)In generalNot later than 180 days after the date of enactment of this Act, the Administrator of the Federal Aviation Administration shall issue or revise medical certification regulations to ensure that an individual may operate as pilot in command of a covered aircraft without regard to any medical certification or proof of health requirement otherwise applicable under Federal law if—(1)the individual possesses a valid State driver’s license and complies with any medical requirement associated with that license;(2)the individual is transporting not more than 5 passengers;(3)the individual is operating under visual flight rules; and(4)the relevant flight, including each portion thereof, is not carried out—(A)for compensation, including that no passenger or property on the flight is being carried for compensation;(B)at an altitude that is more than 14,000 feet above mean sea level;(C)outside the United States, unless authorized by the country in which the flight is conducted; or(D)at a speed exceeding 250 knots.(b)Covered aircraft definedIn this section, the term covered aircraft means an aircraft that—(1)is not authorized under Federal law to carry more than 6 occupants; and(2)has a maximum certificated takeoff weight of not more than 6000 pounds.3.ReportNot later than 5 years after the date of enactment of this Act, the Administrator of the Federal Aviation Administration shall submit to Congress a report that describes the impact that the regulations issued or revised under section 2 have had, including statistics with respect to changes in small aircraft activity and safety incidents.